PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. He had previously pled guilty to felony stealing as a prior and persistent offender under § 558.019, RSMo 1986. Pursuant to a plea bargain, the trial court sentenced him to eight years as a prior and persistent offender, not as a Class X offender.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).